Name: 80/406/EEC: Commission Decision of 21 March 1980 approving a programme under Regulation (EEC) No 355/77 to improve the processing and marketing of wine in Hesse (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-04-15

 Avis juridique important|31980D040680/406/EEC: Commission Decision of 21 March 1980 approving a programme under Regulation (EEC) No 355/77 to improve the processing and marketing of wine in Hesse (Only the German text is authentic) Official Journal L 097 , 15/04/1980 P. 0055 - 0055****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 21 MARCH 1980 APPROVING A PROGRAMME UNDER REGULATION ( EEC ) NO 355/77 TO IMPROVE THE PROCESSING AND MARKETING OF WINE IN HESSE ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 80/406/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 19 JULY 1979 THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY NOTIFIED THE PROGRAMME TO IMPROVE THE PROCESSING AND MARKETING OF WINE IN HESSE AND ON 13 NOVEMBER 1979 PROVIDED ADDITIONAL DETAILS ; WHEREAS THE SAID PROGRAMME RELATES TO THE DEVELOPMENT , RATIONALIZATION AND MODERNIZATION OF FACILITIES FOR GRAPE RECEPTION AND THE TREATMENT , STORAGE , BOTTLING AND MARKETING OF WINE AND SPARKLING WINE BY PRODUCER GROUPS AND WINE COOPERATIVES , WITH THE AIM OF ACHIEVING HIGH QUALITY WINE PRODUCTION AND THE STABILIZATION OF PRICE FLUCTUATIONS AND THEREBY IMPROVING PRODUCERS ' INCOMES ; WHEREAS IT IS THEREFORE A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS SUFFICIENT DETAILS TO COMPLY WITH ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE WINE SECTOR IN HESSE ; WHEREAS THE SCHEDULED TIME FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE FINDING IN THIS DECISION IS IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME TO IMPROVE THE PROCESSING AND MARKETING OF WINE IN HESSE , COMMUNICATED BY THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY ON 19 JULY 1979 PURSUANT TO REGULATION ( EEC ) NO 355/77 AND SUPPLEMENTED ON 13 NOVEMBER 1979 , IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 21 MARCH 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT